Citation Nr: 0841770	
Decision Date: 12/04/08    Archive Date: 12/17/08

DOCKET NO.  96-13 633A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disability. 

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a neck disability. 

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right knee 
disability. 

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left hip 
disability.  

5.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a disability 
manifested by heatstroke or sunstroke residuals. 

6.  Entitlement to service connection for a head disability, 
including a vision disability (hereafter "diplopia").  

7.  Entitlement to service connection for a bilateral 
shoulder disability.  

8.  Entitlement to service connection for a right hip 
disability.  


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The veteran had active service from May 1955 to April 1957.  
He also had additional periods of service on active duty for 
training (ACDUTRA) and inactive duty training (INACDUTRA) in 
the Army National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October 1996, February 1997, and 
November 1997 rating decisions of a Department of Veterans 
Affairs (VA) Regional Office (RO).  

The veteran testified at RO hearings in February 1997 and 
April 1998.  

In a September 2008 rating decision, the RO granted service 
connection for post-traumatic stress disorder, left ulnar 
neuropathy, bilateral hearing loss, and tinnitus.  Therefore, 
these issues are no longer on appeal.  

The issues of entitlement to service connection for a right 
hip disability and whether new and material evidence has been 
submitted to reopen claims for service connection for low 
back, neck, right knee, and left hip disabilities and 
residuals of heatstroke or sunstroke are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The veteran's diplopia has been related to injuries 
sustained as a result of his motorcycle accident during 
INACDUTRA.  

2.  The veteran does not have a current diagnosis of a 
bilateral shoulder disability.  


CONCLUSIONS OF LAW

1.  The veteran's diplopia was incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2008). 

2.  The veteran's bilateral shoulder disability was not 
incurred or aggravated in service, and may not be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2008). 






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by letters 
dated in November 2003, October 2005, March 2006, June 2006, 
November 2006, and January 2008, the RO advised the veteran 
of the evidence needed to substantiate his claims and 
explained what evidence VA was obligated to obtain or to 
assist the veteran in obtaining and what information or 
evidence the veteran was responsible for providing.  Thus, 
the Board finds that the RO has provided all notice required 
by the VCAA.  38 U.S.C.A. § 5103(a).  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Board observes that the RO did not provide VCAA notice 
letters prior to initially adjudicating his claims, the 
preferred sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004) (Pelegrini II).  However, the rating decisions on 
appeal were issued prior to the enactment of the VCAA.  

The Board also notes that in a March 2006 letter, the veteran 
was informed that a disability rating and effective date 
would be assigned if his claims were granted.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

Notice errors are presumed prejudicial unless VA shows that 
the errors did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the veteran; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  Sanders v. Nicholson, 487 F. 3d 
881 (2007).  

Since providing the veteran additional post decisional VCAA 
notices, the RO readjudicated the veteran's claims in the 
February 2003 and March 2008 supplemental statements of the 
case (SSOC).  This is important to note because the Federal 
Circuit Court has held that a statement of the case (SOC) or 
SSOC can constitute a "readjudication decision" that 
complies with all applicable due process and notification 
requirements if adequate VCAA notice is provided prior to the 
SOC or SSOC.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 
(Fed. Cir. 2007) (Mayfield IV).  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

If there arguably is any deficiency in the notice to the 
veteran or the timing of the notice it is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding the Board had erred by relying on various post-
decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
United States Court of Appeals for Veterans Claims (Court) 
nonetheless determined the evidence established the veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).  

That is to say, if there was any deficiency in the notice to 
the veteran, the Board finds that the presumption of 
prejudice on VA's part has been rebutted:  (1) based on the 
communications sent to the veteran over the course of this 
appeal, he clearly has actual knowledge of the evidence he is 
required to submit; and (2)  based on his contentions and the 
communications provided to him by VA over the course of this 
appeal, he is reasonably expected to understand from the 
notices provided what was needed.  Sanders v. Nicholson, 487 
F.3d 881 (2007), petition for cert. filed, No. 07-1209 (S. 
Ct. Mar. 21, 2008).

With respect to the duty to assist, the RO has secured the 
veteran's service medical records (SMRs), partial service 
personnel records, VA medical records, private medical 
records, Social Security Administration (SSA) records, and VA 
examinations.  As there is no other indication or allegation 
that relevant evidence remains outstanding, the Board finds 
that the duty to assist has been met.  38 U.S.C.A. § 5103A.  

The Board notes that an etiological opinion has not been 
obtained with respect to the veteran's claim for service 
connection for a bilateral shoulder disability.  However, the 
Board finds that the evidence, discussed below, indicates 
that he did not receive treatment for relevant conditions 
during service.  Moreover, there is no competent medical 
evidence showing or indicating a nexus between service and 
the disorder at issue.  Lastly, there is no evidence that the 
veteran has a bilateral shoulder disability.  The Board 
concludes that a remand for an examination and/or opinion is 
not necessary to decide this claim.  See 38 C.F.R.  § 3.159 
(c)(4) (2008).  As service and post-service medical records 
provide no basis to grant this claim, and provide evidence 
against the claim, the Board finds no basis for a VA 
examination to be obtained.

The Board is also satisfied that there was substantial 
compliance with its August 2003 remand directives.  See 
Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 
Vet. App. 141, 146-47 (1999).  


Service Connection Claims

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease that was incurred or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. 
§ 3.303(a) (2007).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

The term "active duty" includes full-time duty in the Armed 
Forces, other than ACDUTRA. 38 U.S.C.A. § 101(21) (West 
2002).  The term Armed Forces means the United States Army, 
Navy, Marine Corps, Air Force, and Coast Guard, including the 
reserve components thereof. 38 U.S.C.A. § 101(10) (West 
2002).  The term "active duty" means full-time duty in the 
Armed Forces, other than ACDUTRA.  38 U.S.C.A. § 101(21) 
(West 2002).

Active military, naval, or air service includes any period of 
ACDUTRA during which the individual concerned was disabled or 
died from a disease or injury incurred in or aggravated in 
line of duty or period of inactive duty training (INACDUTRA) 
during which the individual concerned was disabled or died 
from injury incurred in or aggravated in line of duty.  38 
U.S.C.A. § 101(21) and (24) (West 2002); 38 C.F.R. § 3.6(a) 
and (d) (2008).

ACDUTRA is, inter alia, full-time duty in the Armed Forces 
performed by Reserves for training purposes. 38 C.F.R. § 
3.6(c)(1) (2008).  With respect members of the ARNG, the 
ACDUTRA means full-time duty under section 316, 502, 503, 505 
of title 32, or the prior corresponding provisions of law. 38 
U.S.C.A. § 101(22)(c) (West 2002).  INACDUTRA includes duty 
(other than full-time duty) performed by a member of the 
National Guard of any State, under 32 U.S.C. §§ 316, 502, 
503, 504, or 505, or the prior corresponding provisions of 
law. 38 C.F.R. § 3.6(d)(4) (2008).  Any individual (1) who, 
when authorized or required by competent authority, assumes 
an obligation to perform ACDUTRA or INACDUTRA for training; 
and (2) who is disabled or dies from an injury or covered 
disease incurred while proceeding directly to or returning 
directly from such ACDUTRA or INACDUTRA shall be deemed to 
have been on ACDUTRA or INACDUTRA, as the case may be.  38 
C.F.R. § 3.6(e) (2008).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). 


A Bilateral Shoulder Disability

The first requirement for any service connection claim is 
competent evidence of existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  The veteran has a diagnosis of diplopia and 
right hip arthritis.  Therefore, he has current disabilities 
for VA purposes.  

However, he does not have a current diagnosis of a bilateral 
shoulder disability.  His SMRs do not document a shoulder 
injury, particularly during his August 1987 motorcycle 
accident that was the cause of some of his service-connected 
disabilities.  Medical records show that the veteran has 
complained of shoulder pain, but no diagnosis has been made.  
Pain alone, without a diagnosis or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal 
dismissed in part, and vacated and remanded in part sub nom.  
Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  
As the evidence does not show a current bilateral shoulder 
disability, the claim must be denied.  


Diplopia

The veteran underwent a VA eye examination in June 1997.  The 
examiner did not review the veteran's claims folder prior to 
the examination.  The veteran provided a subjective history 
of head trauma from a motorcycle accident.  The examiner 
diagnosed the veteran with diplopia from head trauma.  

The veteran underwent a VA eye examination in September 2005.  
The examiner reviewed the veteran's claims folder prior to 
the examination.  The veteran's subjective history of 
heatstroke was noted.  The examiner found that the veteran's 
September 1980 enlistment physical did not note a history of 
diplopia.  The examiner also noted July 1982 and November 
1984 records for eye tests which did not diagnose diplopia.  
The veteran was in a motorcycle accident in August 1987.  The 
examiner noted that the emergency room records did not show 
evidence of any head injury or complaint of diplopia.  It was 
noted that the veteran was wearing a helmet.  The examiner 
found that the veteran suffered a post-service head trauma at 
work in October 1992 that resulted in diplopia.  He was 
initially diagnosed with right traumatic 4th cranial nerve 
palsy with questionable occult left 4th nerve palsy.  
Subsequently, the veteran was in another motor vehicle 
accident.  His complaints of diplopia did not change.  In May 
1992, Dr. P., a private physician, noted that the veteran's 
diplopia had been persistent and stable and that it was well-
compensated for by prism therapy.  

Upon examination, the veteran complained of constant diplopia 
since his accident in August 1987.  He wore reading glasses 
which did not correct his double vision.  With prism therapy, 
the veteran's diplopia was corrected both at distance and at 
near.  The examiner diagnosed the veteran with diplopia 
secondary to a decompensated phoria versus partial left 
inferior rectus palsy.  The examiner noted that the veteran's 
diplopia was corrected with prism therapy.  Due to the 
complexity of the veteran's eye history, the examiner 
recommended that the veteran be evaluated by Dr. J. H., an 
ocular plastics specialist.  

In November 2005, the veteran was evaluated by Dr. E. H. (the 
doctor who examined the veteran in October 2005), and Dr. J. 
H, an ocular plastics specialist.  Dr. J. H. found that the 
veteran had a questionable left inferior rectus palsy versus 
a right inferior oblique palsy.  Dr. J. H. concluded that it 
was "highly unlikely" that the residual eye disability was 
a result of the August 1987 motorcycle accident, and that the 
veteran had no residual eye disability due to or permanently 
aggravated by the August 1987 motorcycle accident or his 
periods of active service, ACDUTRA, or INACDUTRA.  

The veteran underwent a VA optometry examination in February 
2008.  The examiner reviewed the veteran's claims folder.  
The veteran reported heatstroke during army basic training.  
The examiner stated that the veteran's records indicated that 
the veteran's diplopia became permanent after a motorcycle 
accident in 1987.  The veteran had both floaters and diplopia 
upon examination.  The examiner noted that the veteran had a 
stroke in August 2006 that resulted in problems with his 
balance.  The examiner found that the veteran had vertical 
diplopia with left inferior rectus underaction.  The examiner 
noted that the veteran's records indicated that he had a 
history of intermittent diplopia following a heat stroke in 
1955, which became permanent after a motorcycle accident in 
1987.  

In July 1982, the veteran complained of nausea, vomiting, and 
double vision.  It as diagnosed as a sympathetic reaction and 
no head injury was found.  

In August 1987, the veteran was taken to a private hospital 
after he hit a farm tractor on a motorcycle.  He broke 
several ribs, and had a chest injury.  At his April 1998 RO 
hearing, he testified that his helmet split and that he lost 
consciousness.  He stated that he had double vision at the 
time of the accident.  The private hospital summary shows 
that the veteran sideswiped a tractor and was thrown to the 
side of the road, and that he did not lose consciousness.  
When he arrived at the emergency room, he was awake and 
oriented in all spheres.  Upon examination of the head, ears, 
eyes, nose, and throat, no injuries were found.  

Post-service medical records show complaints and evaluation 
of double vision between September 1989 and February 1990.  

Private medical records from Dr. Y. M. show that the veteran 
was in a motor vehicle accident in March 1990 wherein he 
sustained a whiplash injury.  

The evidence shows that in 1992, the veteran was in a third 
motor vehicle accident wherein his car struck a deer.  
Thereafter, he had increasing complaints of diplopia.  

In October 2000, the veteran submitted a letter from the 
Military Staff, Office of the Adjutant General.  In it, the 
Chief of Staff stated that the veteran was in a motorcycle 
accident in August 1987, and that he was hospitalized for a 
short time, but began attending regular drills 16 days after 
the accident.  A review of records indicated that the veteran 
was found fit for duty and medically cleared by medical 
personnel in January 1990.  In April 1991, the veteran was 
found unfit for retention "by virtue of the sum disabilities 
of all his medical problems."  The Chief of Staff reiterated 
that the veteran was separated from service for disabilities 
unrelated to his August 1987 motorcycle accident.  

The Board acknowledges that the history of the veteran's eye 
disability is very complex since he was in three motor 
vehicle accidents: a motorcycle accident during INACDUTRA in 
August 1987, a post-service motor vehicle accident in March 
1990, and another one in 1992.  The eye examinations are 
entitled to probative weight.  The June 1997 examination 
provides evidence in favor of the veteran's claim.  In this 
regard, while it is clear that the examiner's opinion is in 
part based on the history provided by the veteran, the record 
does reflect that the veteran sustained multiple injuries 
when he was thrown from his motorcycle at the time of his 
August 1987 accident, and the June 1997 examiner's opinion is 
therefore entitled to some evidentiary weight.  

In November 2005, Dr. J. H., an ocular plastics specialist, 
opined that it was "highly unlikely" that the veteran's 
diplopia was related to service.  Dr. J. H. reviewed the 
veteran's claims folder, including the history of his eye 
disability.  However, Dr. J. H. does not address the 
treatment records that reflect complaints and evaluations for 
double vision over the period of September 1989 to February 
1990.  In addition, the Board's review of his opinion 
reflects that he does not provide a specific rationale for 
his opinion.  

Moreover, the February 2008 VA examiner states that the 
records indicate that the diplopia became permanent after the 
August 1987 accident, and although this may be overstating 
the case, it to some extent supports the onset of chronic 
diplopia following the accident of August 1987.  

Consequently, with two opinions essentially in support of the 
claim and one against, the Board will give the veteran the 
benefit of the doubt and conclude that the evidence supports 
the grant of service connection for diplopia.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).


ORDER

Service connection for diplopia is granted.  

Service connection for a bilateral shoulder disability is 
denied. 


REMAND

The ROs denied the veteran's claims for service connection 
for a left hip, right knee, back, and neck disabilities, and 
residuals of sunstroke in May 1994.  He did not timely appeal 
that decision, so it is final and binding on him based on the 
evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.160(d), 20.200, 20.302, 20.1103.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that the VCAA notice requirements require VA to send a 
specific notice letter to the veteran that:  (1) notifies him 
of the evidence and information necessary to reopen the claim 
(i.e., describes what new and material evidence is); (2) 
identifies what specific evidence is required to substantiate 
the element or elements needed for service connection that 
were found insufficient in the prior denial on the merits; 
and (3) provides general VCAA notice for the underlying 
service connection claim that complies with 38 U.S.C.A. § 
5103(a), 38 C.F.R. § 3.159(b), and any applicable legal 
precedent.  

The Court also held that VA must apprise the veteran of the 
specific reasons for the prior denial of his claims so that 
he could have an opportunity to respond by supplementing the 
record with evidence overcoming these prior shortcomings.  
See also VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006) 
(wherein VA's Office of General Counsel issued informal 
guidance interpreting Kent as requiring the notice to 
specifically identify the kind of evidence that would 
overcome the prior deficiency rather than simply stating the 
evidence must relate to the stated basis of the prior 
denial).  The veteran was not provided Kent notice of what 
constitutes "new and material" evidence, in terms of 
specifying the reasons for the prior denial so he has the 
opportunity to address these evidentiary shortcomings.  
See also 38 C.F.R. § 3.156(a) (2008).

As the veteran filed his claims well before August 29, 2001, 
an older definition of what constitutes "new and material 
evidence" must be applied.  According to the older 
regulations, new and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously of 
record is so significant that it must be considered in order 
to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2002).  See 38 C.F.R. § 3.165(a) (2008) (amended 
definition of "new and material evidence" effective for 
claims filed on or after August 29, 2001).   

Thus, the veteran must be advised of the older standard for 
new and material evidence as set forth in 38 C.F.R. 
§ 3.156(a) (2002).  The notice should also advise him of the 
evidence and information necessary to substantiate each 
element of the underlying service connection claim, and must 
notify him of what specific evidence would be required to 
substantiate the element or elements needed for service 
connection that were found insufficient in the prior final 
rating decision on the merits in May 1994.  

With respect to the remaining claim for service connection 
for a right hip disability, records from the veteran's August 
1987 hospitalization following the motorcycle accident show 
that he had a contusion of the right hip.  In addition, the 
claims file contains an X-ray report from December 1989, 
which reportedly involved both hips, but only notes minor 
hypertrophic degenerative changes on the right hip.  Thus, 
while subsequent X-rays from June 1993 do reflect the 
existence of bilateral hip arthritis (which would seem to 
imply etiology other than the August 1987 accident), the 
Board finds that the evidence of right hip contusion during 
INACDUTRA in August 1987 and relevant X-ray findings shortly 
after the accident in December 1989, require that this claim 
be remanded so that the veteran can be provided with an 
appropriate examination and opinion as to whether it is at 
least as likely as not that his right hip arthritis is 
related to his right hip injury during INACDUTRA in August 
1987.  

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) that 
notifies him of the type of evidence and 
information necessary to reopen his 
claims concerning his left hip, right 
knee, back, and neck disabilities, and 
residuals of sunstroke.  It should 
describe what new and material evidence 
is under the older standard in effect 
prior to August 29, 2001, per the 
language of 38 C.F.R. § 3.156(a) (2002).  
Specifically, that it is evidence not 
previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously of record is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  

2.  Afford the veteran an appropriate VA 
examination to determine the date of 
onset and etiology of his right hip 
arthritis.  The claims folder should be 
sent to the examiner for review in 
conjunction with the examination.  All 
appropriate studies should be conducted.  
The examiner should provide an opinion as 
to whether it is at least as likely as 
not that the veteran's right hip 
arthritis is related to his right hip 
injury during INACDUTRA in August 1987.  

The veteran's dates of service should be 
specified for the examiner.  A detailed 
rationale should be provided for all 
opinions offered.

3.  Then readjudicate the claims in light 
of any additional evidence obtained.  If 
the disposition remains unfavorable, send 
the veteran and his representative a 
supplemental statement of the case and 
give them an opportunity to respond to it 
before returning the file to the Board 
for further appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


